Citation Nr: 1611659	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  12-08 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to May 1967 and from April 1971 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the VA RO.

The Veteran and his spouse participated in a videoconference hearing before the undersigned in January 2016, and a transcript of this hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last provided with a VA examination addressing his left ear hearing loss in August 2015.  During the Veteran's January 2016 hearing before the undersigned, both the Veteran and his spouse stated that the Veteran's hearing had worsened since the time of this examination.  The Veteran additionally provided audiometric evidence from February 2016 that showed a worsening of his hearing since August 2015.  Accordingly, with evidence of record suggesting that the Veteran's hearing loss disability may have worsened, an examination should be obtained on remand that fully addresses the current severity of the Veteran's hearing loss.  

With that said, the Board also acknowledges that in February 2016, the Veteran indicated that he might wish to "drop the appeal" if the February 2016 audiometric testing showed "no significant change".  As such, while the claim is in remand status, the RO should obtain clarification from the Veteran as to whether he wishes to withdraw his claim in accordance with 38 C.F.R. § 20.204 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative to determine whether the Veteran wishes to withdraw his appeal.  The Veteran's response must be in writing and the document must be associated with the claims file.

2.  If the Veteran indicates that he wishes to continue his appeal, schedule him for a VA audiological examination to address the severity of his hearing loss.

3.  Then, readjudicate the Veteran's claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


